DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the specification filed June 17, 2022, the objection to the drawings set forth in the non-final office action mailed March 21, 2022 is withdrawn.
Claim Objections
In light of the amendments to the claims filed June 17, 2022, the objections to the claims set forth in the non-final office action mailed March 21, 2022 are withdrawn.
Claim 26 is objected to for the following informality: Line 1 should read “The coupling component of claim 16” for the purpose of grammatical accuracy. Additionally, the claim should end in a period. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed June 17, 2022, the 112b rejections to the claims set forth in the non-final office action mailed March 21, 2022 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitation "the slide element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 22, 26-30, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 2850292).
In regards to claim 16: Holland teaches a cantilevered coupling component (Figure 3 references 25-29) for an interface area between a semitrailer and a tractor unit, configured to be releasably connected to one another in the interface area (Column 1 lines 24-28) via a pin element (36), comprising:
a pin-side connection area (25) for pivotably mounting the coupling component on the pin element; and
a rail-side connection area (28 and 29) for a slidable mounting of the coupling component on a rail (Left portion of Figure 3 up to and including reference 228) of the semitrailer following a direction of translation (See Figures 3 and 6 for direction of movement), wherein the rail and the coupling component are mounted on an underside of the semitrailer (Shown in Figure 1), and wherein the rail includes a web (229, 230, 231, 233, 234, 245, 246, 247) which protrudes from the underside of the semitrailer (See Figure 1) and/or as a groove which is recessed into the underside of the semitrailer (See Figure 2).
In regards to claim 17: The coupling component according to claim 16 is taught by Holland. Holland further teaches wherein the rail runs at least partially in a partial circle (228). 
In regards to claim 22: The coupling component according to claim 16 is taught by Holland. Holland further teaches wherein a coupling structure (248) and/or a slide element (26 and 27) for connection to the rail is arranged on the rail-side connection area.
In regards to claim 26: The coupling component of claim 16 is taught by Holland. Holland further teaches wherein the coupling component is configured to automatically couple the tractor unit and the semitrailer (Column 1 lines 24-28).
In regards to claim 27: The coupling component of claim 22 is taught by Holland. Holland further teaches wherein the coupling component is dimensionally variable for increasing the potential angle of pivoting (See Figures 3 and 6).
In regards to claim 28: The coupling component of claim 27 is taught by Holland. Holland further teaches wherein the coupling component, the slide element, and the rail is extendable (Column 7 lines 48-51).
In regards to claim 29: The coupling component according to claim 16 is taught by Holland. Holland further teaches wherein the rail, the coupling component and the slide element includes multiple pieces (229, 228, 25, 248, 230, 231, 232).
In regards to claim 30: The coupling component of claim 16 is taught by Holland. Holland further teaches wherein the pin side connection area has a sleeve (82) configured to connect to the pin element. 
In regards to claim 34: The coupling component according to claim 16 is taught by Holland. Holland further teaches a device for extending a line (Column 10 lines 8-11).
In regards to claim 35: Holland teaches a system for automatically coupling a tractor unit and a semitrailer (Column 1 lines 24-28), comprising: 
a rail (Left portion of Figure 3 up to and including reference 228); and
a coupling component (25-29) configured to be mounted pivotably on a pin element (36) of the semitrailer via a pin-side connection area (25) and displaceably along a translation direction on the rail with a rail-side connection area (Rail side connection area 28 and 29 connects to rail portion 228 and rods 229 of rail are capable of translational motion, Column 7 lines 48-51), wherein the rail and the coupling component are mounted on the underside of a semitrailer (See Figure 1), wherein the rail includes a web (229, 230, 231, 233, 234, 245, 246, 247) which protrudes from the underside of the semitrailer (See Figure 1) and/or as a groove which is recessed into the underside of the semitrailer (See Figure 2).
In regards to claim 36: Holland teaches a method for mounting a coupling component for upgrading a semitrailer, comprising:
providing a coupling component (25-29) having a pin-side connection area (25) for pivotably mounting the coupling component on a pin element (36), and a rail-side connection area (28 and 29) for slidably mounting the coupling component on a rail following a direction of translation (See Figures 3 and 6 for slidable movement of coupling component on rail, additionally rods 229 of rail allow movement of the coupling component towards and away from the semitrailer); and
mounting the rail and the coupling component on an underside of the semitrailer (See Figure 1), the coupling component being connected to the pin element and the rail (Shown in Figure 1);
wherein the rail includes a web (229, 230, 231, 233, 234, 245, 246, 247) which protrudes from the underside of the semitrailer (See Figure 1) and/or as a groove which is recessed into the underside of the semitrailer (See Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, 23, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Holland.
In regards to claims 18 and 19: The coupling component according to claim 17 is taught by Holland. Holland does not explicitly teach a ratio between a length of a rectilinearly extending portion of the rail and a length of a partially circularly extending portion being between 0.1 and 0.6 or 0.2 and 0.5. However, Holland teaches the structure of a rectilinearly extending portion and a partially circularly extending portion (See Figure 3).
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 
	In the instant case, merely adjusting the ratio between the two portions does not result in a materially different structure that operates differently from that of Holland. Therefore, it would have been obvious to one of ordinary skill in the art to optimize and adjust the ratio between the two portions so as to account for manufacturing capabilities, or create a stronger and more durable coupling component.
In regards to claim 23 and 24: The coupling component according to claim 16 is taught by Holland. Holland does not explicitly teach wherein a ratio of a first side length, which the coupling component, the slide element, or the rail has in a retracted state to a second side length which the coupling component, the slide element, or the rail has in an extended state, is between 0.1 and 0.6 or 0.2 and 0.55. However:
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 
In the instant case, merely adjusting the ratio between two structures does not result in an overall materially different structure that operates differently from that of Holland. Therefore, it would have been obvious to one of ordinary skill in the art to optimize and adjust the ratio between the two portions so as to account for manufacturing capabilities, or create a stronger and more durable coupling component.
In regards to claims 31 and 32: The coupling component according to claim 16 is taught by Holland. Holland does not explicitly teach wherein a ratio between a sleeve width of the sleeve in the pin-side connection area and a pin length is between 0.1 and 0.5 or 0.25 and 0.48. However:
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 
	In the instant case, merely adjusting the ratio between two structures does not result in an overall materially different structure that operates differently from that of Holland.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize and adjust the ratio between the two portions so as to account for manufacturing capabilities, or create a stronger and more durable coupling component.
Claim 21 is rejected under 35 U.S.C. as being unpatentable over Holland in view of Johnson (US 5566963). The coupling component according to claim 16 is taught by Holland. Holland does not explicitly teach wherein the coupling component in an assembled state is pivotable about the pin element by at least a pivot angle of 145o. However, it appears that the coupling component of Holland allows pivoting about that angle (See Figures 3 and 6). Furthermore, Johnson teaches a fifth wheel hitch that allows a pivot angle of 900 in both directions (180o) (Column 4 lines 41-44, See also Figure 12B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coupling component of Holland pivot at an angle of at least 145o to 180o degrees as in Johnson so as to allow a greater flexibility of the towing vehicle to make turns and maneuver thereby increasing the usability of the vehicle in a variety of situations. 
Allowable Subject Matter
Claims 20, 25, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 20: The prior art fails to explicitly teach a ratio of the two portions being between 0.35 and 0.48. Furthermore, Paragraph 0007 of the instant specification provides specific reasoning as to why a ratio of between 0.35 and 0.48 is particularly beneficial. 
In regards to claim 25: The prior fails to explicitly teach the ratios between the elements in claim 23 being between 0.41 and 0.49. Furthermore, Paragraph 0017 of the instant specification provides specific reasoning as to why a ratio of between 0.41 and 0.49 is particularly beneficial.
In regards to claim 33: The prior art fails to teach wherein a ratio between a sleeve width and pin length is between 0.35 and 0.45. Furthermore, Paragraph 0021 of the instant specification provides specific reasoning as to why a ratio of between 0.35 and 0.45 is particularly beneficial. 

	Response to Arguments
Applicant’s arguments, see pages 9-11, filed June 17, 2022, with respect to the rejection(s) of claim(s) 16-36 under U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holland (2850292).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611